Citation Nr: 0837533	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-35 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for a lower back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, children, and friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from November 1979 to April 
1980.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   

The Board remanded this matter for additional development in 
June 2007.  


FINDING OF FACT

The veteran's low back disorder is not related to service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
low back disorder.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2004, June 2006, and April 2008.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his claim and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the veteran after the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notice, VA readjudicated the 
veteran's claim in a July 2008 Supplemental Statement of the 
Case.  This readjudication complies with the remedial actions 
outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  

As such, the Board finds that the late notice in this matter 
is harmless error.  See Sanders, supra.          

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examinations for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  





II.  The Merits of the Claim to Service Connection

In September 2004, the veteran claimed service connection for 
a back disorder.  In the December 2004 rating decision on 
appeal, the RO denied the claim.  For the reasons set forth 
below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2008).  

Certain disorders, such as arthritis disorders, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the record indicates that the veteran 
currently has a low back disorder.  Pursuant to the Board's 
June 2007 remand, the veteran underwent VA compensation 
examination.  An August 2007 VA examination report noted the 
veteran's complaints of back pain.  An August 2007 VA x-ray 
examination found the veteran with mild retrolisthesis of L5-
S1, and noted a transitional S1 vertebral body.  A May 2008 
VA addendum opinion noted a transitional vertebra and back 
pain from an industrial injury.  An October 2004 VA 
compensation examination report noted a diagnosis of chronic 
lumbar strain.  In a June 2003 private treatment record, 
lumbar spasm is noted.  May 2002 private treatment records 
note diagnoses of lumbar strain.  And November 1999 private 
x-ray reports indicate osteoarthritis with disc space 
narrowing in L4-L5.  

As no medical evidence of record counters these medical 
findings, the Board finds the record in support of the 
veteran's claim to a current back disorder.  As such, the 
first element of Pond is established here for his claim.    

The second element of Pond is established here as well.  The 
record demonstrates that the veteran experienced a low back 
disorder while on active duty.  A service medical record, 
dated in December 1979, indicates that the veteran 
experienced a lumbar disorder during his period of active 
duty between November 1979 and April 1980.  This record also 
indicates that the veteran may have experienced a pre-service 
low back injury.  But the claims file supports the veteran's 
contention that he entered service with a normal lower back, 
and incurred a low back injury during service.  His November 
1979 enlistment report of medical examination found his low 
back to be sound upon entry into service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; see also 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Nevertheless, the Board finds service connection unwarranted 
here.  

First, the earliest evidence of record of low back arthritis 
is found in the November 1999 private x-ray report, which is 
dated many years following the veteran's April 1980 discharge 
from active service.  As such, the presumption to service 
connection provided under 38 C.F.R. §§ 3.307, 3.309 does not 
apply in this matter.  

And second, the third element of Pond is not established 
here.  The record contains no medical evidence of a nexus 
between the veteran's current back disorder and his active 
service, which ended in April 1980.  See 38 C.F.R. § 3.303.  
Rather, the medical evidence of record indicates the 
opposite.  In the May 2008 addendum opinion, the VA examiner 
stated that the veteran's lower back disorder likely did not 
relate to service based on the fact that the veteran did not 
receive treatment for the disorder for many years following 
service - though the record demonstrates that the veteran was 
discharged from the national guard reserves in January 1983 
due to a back disorder, the record also indicates that he did 
not receive treatment for such a disorder until November 
1999, over 19 years following discharge from active service.  
38 C.F.R. § 3.303; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion); cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).        

Hence, the evidence of record preponderates against the 
veteran's claim to service connection in this matter.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements, and those made by family and a 
friend in the January 2007 Board hearing.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the lay 
statements alone are insufficient to prove the veteran's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lower back disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


